DETAILED ACTION
This Office action is in response to applicant’s amendments filed 07/07/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 07/07/2022, claims 11-20 were withdrawn.  Claims 1-20, as filed on 07/07/2022, are currently pending.
Applicant’s election without traverse of Invention I (Claims 1-10) in the reply filed on 07/07/2022 is acknowledged.  Claims 11-20, as filed on 07/07/2022, were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-10, as filed on 07/07/2022, are considered below.

Claim Objections
Claims 1, 4, 6, and 9 are objected to because of the following informalities:
In claim 1, line 1, “An exercise device for supporting a lifter performing an exercise, comprising:” should be --- An exercise device for supporting a lifter performing an exercise, the exercise device comprising:---.
In claim 1, line 3, “an first arm” should be --- a first arm ---.
In claim 4, line 2, “the third arm first end; wherein” should be --- the third arm first end, wherein ---.
In claim 6, line 2, “the detent; wherein” should be --- the locking detent, wherein   ---.
In claim 9, line 2, “a the lifter and a handle clip for receiving the handle; wherein” should be --- the lifter and a handle clip for receiving the handle, wherein ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “to support a lifter performing a bent-over row” is recited in line 13.  The limitation renders the claim indefinite because it is unclear whether or not “a lifter” and “a bent-over row” are respectively the same as or different from “a lifter” and “an exercise” recited in claim 1, line 1 (“for supporting a lifter performing an exercise”).  Applicant is suggested to amend the limitation to --- to support the lifter performing the exercise, wherein the exercise is a bent-over row ---.
Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency on claim 1, which is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, see above.
Regarding claim 4, which depends from claim 1, the limitation “rotating about an axis parallel to the first arm” is recited in line 4.  The limitation renders the claim indefinite because it is unclear whether or not the limitation is the same as or different from “wherein the adjustable support pad is configured to pivot about an axis parallel to the first arm axis” recited in claim 1, lines 13-14.  Applicant is suggested to amend the limitation to --- rotating about the axis parallel to the first arm ---.  Refer to Figures 3-6.  In addition, applicant is suggested to amend the limitation in claim 1, lines 13-14, to --- wherein the adjustable support pad is configured to rotate about an axis parallel to the first arm axis ---.
Claim 9 recites the limitation “The exercise device of claim 1, wherein the third arm comprises a handle configured to be gripped by a the lifter and a handle clip for receiving the handle; wherein the handle is pivotally attached to the third arm” in lines 1-3.  There is insufficient antecedent basis for “the third arm” in this limitation in the claim.  Applicant is suggested to amend claim 9 such that it depends from claim 3 instead of from claim 1.  In addition, refer to the objection to claim 9, see above.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record (Hoole (US 2014/0274620); Gluba (US D907,726)) fails to teach or render obvious an exercise device for supporting a lifter performing an exercise in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the adjustable support pad is configured to pivot about an axis parallel to the first arm axis (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Eastern Time, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784